Citation Nr: 1613302	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.W.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to February 1961.

This case comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2016, the Veteran testified during a Board hearing at the RO.  The record was held open for 60 days following the hearing to provide additional time to submit evidence.  In February 2016, the Veteran submitted additional evidence with a waiver of RO review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and bilateral ankle disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A September 1976 rating decision denied a claim for service connection for a bilateral ankle disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2.  The evidence received since the September 1976 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral ankle disability, and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The September 1976 rating decision that denied a claim for service connection for a bilateral ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a bilateral ankle disability was originally denied in a July 1976 rating decision.  The claim was denied because there was no evidence of aggravation of the preexisting bilateral ankle disability during active service.  As the Veteran submitted additional argument, the claim was readjudicated in a September 1976 rating decision, which found that the evidence did not warrant a change in the prior decision.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the September 1976 denial includes the Veteran's testimony that he has had ankle problems since active service and a December 2015 letter from a private physician indicating that the Veteran's ankle problems were related to active service.

Presuming the credibility of the new evidence, the record now indicates that the Veteran's bilateral ankle disability may have been aggravated by active service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a bilateral ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for service connection for a bilateral ankle disability is reopened.  To that extent only, the appeal is granted.





REMAND

The Veteran claims a preexisting bilateral ankle disability was aggravated by active service.  He testified that he has had ankle problems since active service.

The service medical records show no report of ankle problems at a February 1959 entrance examination and evaluation of the lower extremities and feet was normal.  In October 1959, the Veteran reported that his ankles swelled with exertion and there was edema in both ankles on examination.  Later that month, he complained of right ankle swelling after turning the ankle recently and reported a history of old lateral malleolar fractures which never united.  X-rays revealed old chip fractures of the lateral malleoli.  In April 1960, he complained of instability and easy inversion and was diagnosed with old inversion fracture sprains with ankle instability, and he was placed on profile.  At a January 1961 separation examination, he reported foot trouble but evaluation of the lower extremities and feet was normal.  

In a December 2015 letter, a private physician indicated that the Veteran's ankle problems were related to active service.

Without any rationale provided, the private physician's opinion does not establish that it is at least as likely as not that ankle disabilities were aggravated in service and thus does not warrant a grant of service connection.  Nevertheless, it indicates that the Veteran's bilateral ankle disability may have been aggravated by active service.  Thus, the Veteran should be provided an examination to obtain an opinion on the matter.

The Veteran also claims that bilateral hearing loss disability is due to noise exposure in active service.  He testified that he experienced noise exposure not only during basic training but throughout his active service as he was stationed on a training base.  He also indicated that he first noticed hearing loss in 1976.

While the service separation form shows that the Veteran's military occupational specialty was clerk, service personnel records show that he was assigned to an armored division and also performed the duties of truck driver.  

The service medical records do not show any complaints or findings of hearing loss and evaluations do not show hearing loss disability to an extent recognized as a disability for VA purposes.  After service, an August 2003 VA treatment note shows complaints of hearing loss of a gradual onset and tinnitus of a recent onset, and found bilateral hearing loss disability.  A January 2016 VA hearing test continues to show bilateral hearing loss disability.

Because of the Veteran's report of in-service noise exposure, his testimony of noticing hearing loss as early as 1976, and evidence of current hearing loss disability, he should be provided an examination to obtain an opinion on the etiology of hearing loss disability. 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA joints examination.  The examiner should review the claims file and note that review in the report.  The examiner should consider the Veteran's statements regarding disability onset and symptomatology since active service.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following:

(a)  Does the Veteran have an ankle disability which clearly and unmistakably existed prior to entrance to active service?  If so, is it clear and unmistakable that any preexisting ankle disability was not aggravated during active service?  If the disability underwent any increase in disability, was that increase in severity due only to the natural progress of the disorder?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had an ankle disability that pre-existed entrance to active service.  The examiner should consider the service findings of the ankle problems.

(b)  With regard to any ankle disability not found to clearly and unmistakably exist prior to active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the disability had its onset in active service or is related to active service, to include the documented treatment for both ankles.

2.  Schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hearing loss in either ear had its onset in active service or within one year thereafter, or is causally related to noise exposure during service.  The examiner should consider the Veteran's statements regarding disability onset and symptomatology since active service, to include his report of experiencing noise exposure not only during basic training but throughout active service as he was stationed on a training base and assigned to an armored unit and also performed the duties of truck driver.  The examiner should provide a complete rationale for all conclusions.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


